Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 16 May 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 6-8 have been canceled.
2. No new Claims have been added.
3. Claims 1-5 and 9-10 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112.
	Claims 1-5 and 9-10 are pending in the case. Withdrawn claims 1-4 and 9-10 have been amended as method for preparing a hydroxypropyl starch matrix soft capsule. Claims 1-4 and 9-10 have been rejoined with elected claim 5 for examination.
	The following rejections are necessitated by Applicant's amendment filed 16 May 2022 wherein the limitations in pending claims 1-5 and 9-10 have been amended. Claim 5 has been amended to address various formalities raised under 35 USC 112, second paragraph, for lack of clarity.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, step 3, the recitation at line should be amended as ‘taking 0.1 to 0.3 parts of propylene oxide and slowly adding’. At line 3, the recitation ‘raising a temperature’ should be replaced by ‘raising the temperature’. In step 4, line 1, it should read ‘5 to 10   times by weight’. 
Applicant is requested to review the claims and replace the term ‘a’ by the term ‘the’ as appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for preparing a hydroxypropyl starch matrix soft capsule. However, the process steps recited are for making hydroxypropyl starch and not for the matrix soft capsule. Step (5) in claim 1, at line 3, recites ‘wherein propyl starch’. Is the hydroxypropyl starch at this point converted to propyl starch? It is not clear what applicant intends. In claim 5, the plasticizer is mixed with the starch and solvent and then heated in the first step. Doing this would blend the plasticizer well with the starch dispersion to make the hydroxypropyl starch flexible. However, in claim 1, the plasticizer is added in the last step after obtaining the dry powder. It is not clear how a matrix soft capsule is obtained after this step.
Claim 4, which depends from claim 1, recites, ‘further using a substitution degree of the hydroxypropyl starch in a range of’. The method of claim 1, even though drawn to producing hydroxypropyl starch matrix soft capsule, does not recite all the steps for making the soft capsule. Moreover, the method requires the preparation of hydroxypropyl starch. Therefore, it is not clear what applicant intends by the recitation in claim 4 regarding further using a substitution degree of the hydroxypropyl starch in a range of 2 to 5. This also applies to claims 9-10. It appears that applicant has amended withdrawn claims 1, 4, 9 and 10, which were earlier drawn to method of producing hydroxypropyl starch, to a method for producing hydroxypropyl starch matrix soft capsule but have not made proper amendments to further limit the dependent claims.
Claim 5, in step (2)(iii), recites ‘the gel mass is spread evenly to form gelatin ribbons that the soft capsule is formed’. The intent of this recitation is unclear. The gel mass at this point is hydroxypropyl starch. It is not clear why the term gelatin is recited. Step (2)(iv) recites ‘for another forming stage’. It is not clear if there is something being formed before drying and shaping.
Claims 2-3, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Response to Applicant’s Remarks
Applicant has stated that amendments have been made to address the various formalities raised under 35 USC 112, second paragraph and request withdrawal of the rejection. Allowance and rejoinder of the withdrawn claims are also requested.
Withdrawn claims have been rejoined. Some of the issues raised in the previous action have been overcome. However, the amendment has introduced new issues as set forth above. 

Conclusion
Pending claims 1-5 and 9-10 are rejected 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623